Citation Nr: 0032685	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-50 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1975 to 
May 1983 and from August 1988 to November 1992.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to service 
connection for a cervical spine disorder and a "shoulder" 
disorder.  The RO also granted service connection for 
degenerative joint disease of the low back and rated the 
disorder as non-compensable.  The veteran perfected an appeal 
of the denials of service connection and the rating assigned 
for the low back disorder.

This case was previously before the Board in March 1998, at 
which time the Board increased the rating for the low back 
disorder from zero to 10 percent, and remanded the remaining 
issues to the RO for additional development.  In a June 2000 
rating decision the RO granted service connection for right 
shoulder instability with degenerative changes, residuals of 
a right shoulder injury, and denied entitlement to a rating 
in excess of 10 percent for the low back disability.  The 
Board finds, therefore, that an issue pertaining to the right 
shoulder is no longer within its jurisdiction.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal).  The issues of entitlement to service 
connection for a left shoulder and cervical spine disorders 
remain in contention.

In his September 2000 informal hearing presentation the 
veteran's representative included as an issue on appeal the 
veteran's entitlement to a disability rating in excess of 
10 percent for the low back disorder.  The representative's 
statement cannot constitute a notice of disagreement with the 
RO's June 2000 rating decision because the statement was not 
filed with the RO.  Nacoste v. Brown, 6 Vet. App. 439, 442 
(1994); 38 C.F.R. § 20.300 (2000).  The Board finds, 
therefore, that the issue of entitlement to a disability 
rating in excess of 10 percent for the low back disorder is 
not within its jurisdiction.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).

In the informal hearing presentation the representative also 
raised the issues of entitlement to ratings in excess of 
10 percent for the right shoulder and left knee disabilities, 
respectively.  These issues have not been addressed by the RO 
and are referred to the RO for appropriate action.  Bruce v. 
West, 11 Vet. App. 405 (1998). 


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); 38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The service medical records show that in April 1977 the 
veteran hit his head on a valve in the engine room, resulting 
in a one-inch laceration.  In September 1981 he was evaluated 
several times for a stiff neck after digging post holes, 
which was assessed as overuse syndrome.  X-ray studies of the 
neck at that time were negative.  In February 1983 he 
complained of neck pain, which was assessed as muscular 
strain.  Examination in April 1985 revealed no tenderness of 
the skull or neck, and there was full range of motion of the 
neck without pain.  A September 1988 X-ray study of the neck 
was also negative.  In July 1990 he reported having had a 
pinched nerve in the left shoulder for the previous two 
months.  Examination revealed left subscapular pain and 
limited motion of the neck to the left, which was attributed 
to "probable C5 with possible post-traumatic arthritis."  An 
X-ray study of the neck following the July 1990 examination 
revealed spina bifida occulta at C2-C5 and slight 
straightening of the cervical spine, but no other 
abnormalities.  The remaining service medical records, 
including the report of medical examination on separation 
from service in 1992, are silent for any complaints or 
clinical findings pertaining to the neck or left shoulder.

During a VA examination in July 1993 the veteran complained 
of having pain in the neck that radiated into the left 
shoulder since service.  He reported having neck pain about 
every six weeks that lasted for three or four days.  Physical 
examination showed no abnormalities pertaining to the neck or 
left shoulder, and his complaints were assessed as discomfort 
in the neck with normal range of motion.  The examiner 
indicated that X-rays were being obtained in conjunction with 
the examination, but the reports of the X-ray studies, if 
conducted, are not of record.

In conjunction with a September 1998 VA spine examination the 
veteran reported having pain in the neck and over the left 
scapula for the previous 15 years, but he did not report 
having received any treatment for his complaints since 
service.  The physical examination of the cervical spine was 
normal, and an X-ray study showed non-specific straightening 
of the cervical spine and degenerative changes, worse at the 
level of C4-5, with no evidence of significant foraminal 
encroachment.  

During a September 1998 VA neurology examination the veteran 
reported having hit his head and sustained a loss of 
consciousness in July 1976, resulting in head and neck pain 
for two weeks following the injury.  He continued to have 
neck pain, for which he took over the counter medication.  He 
also reported having had to quit his job as a fisherman due 
to his symptoms.  The examiner described the neurological 
examination as normal, and found that the X-ray studies 
showed no evidence of any significant abnormalities.  The 
examiner stated that he was unable to make a determination as 
to whether the veteran's reported pain was secondary to the 
injuries he claimed to have experienced in service, in light 
of the negative neurological examination.  

The report of a September 1998 VA joints examination also 
indicates that the veteran hit his head on a valve stem in 
1976, as the result of which he heard a crunch in his neck 
and was knocked out.  At the time of the examination he 
complained of his neck popping and cracking and left scapula 
pain.  The examiner referenced the September 1998 X-ray 
study, which showed what he described as a moderate degree of 
arthritis in the neck.  The examiner provided a diagnosis of 
cervical spondylosis and arthritis and stated that it was 
unlikely that the cervical arthritis was a direct result of 
the in-service injury, in that the veteran probably had a 
diathesis towards cervical arthritis, but that the injury may 
have exacerbated the arthritis.  

None of the examiners in September 1998 made any reference to 
the finding of spina bifida occulta in July 1990.  As a 
congenital abnormality, spina bifida occulta is not subject 
to service connection.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); 38 C.F.R. § 3.303(c).  Although the joints examiner 
provided the opinion that the in-service injury may have 
exacerbated the cervical arthritis, the X-ray studies during 
service did not show that the veteran had cervical arthritis 
at that time.  The meaning of the examiner's assessment is, 
therefore, not clear.  The Board is unable to determine 
whether the examiner intended to state that the in-service 
injury caused an increase in the underlying pathology (the 
existence of which was not documented during service), or 
whether the injury simply caused an exacerbation of symptoms.  
The Board finds, therefore, that additional development is 
required.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, or adjudicated the substantive merits of the claims 
for service connection, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  For these reasons an additional 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a cervical spine or left shoulder 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  The 
RO should obtain the reports of the X-ray 
studies conducted in conjunction with the 
July 1993 VA examination from the VA 
medical center (MC) in Wilmington, 
Delaware.  If the reports of the 
X-ray studies are not available, the 
folder should be documented to that 
affect and the veteran so notified.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should ask the examiner conducting 
the September 1998 VA joints examination 
to review the medical evidence in the 
claims file, including the absence of any 
X-ray findings of cervical arthritis in 
service and the July 1990 finding of 
spinal bifida occulta at C2-C5.  The RO 
should ask the examiner to provide an 
opinion, based on the medical evidence of 
record and sound medical principles, on 
whether any in-service injury caused the 
cervical arthritis.  If the examiner again 
finds that the cervical arthritis was not 
caused by an in-service injury, the 
examiner should provide an opinion on 
whether an in-service injury caused an 
increase in severity of the underlying 
disability or whether the complaints 
documented in service represented no more 
than a flare-up of symptoms.  The examiner 
should provide the complete rationale for 
his opinion.  If the September 1998 VA 
joints examiner is not available, the RO 
should provide the veteran with an 
additional orthopedic examination and ask 
the examiner to provide the requested 
opinions.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested opinion is in 
complete compliance with the directives 
of this remand and, if it is not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
a left shoulder and cervical spine 
disorders.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


